DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The listing of references in the specification (see paragraph [0067]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-14, 16, 17, 19-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sollner et al. (US 2013/0322208) in view of Pan (US 2013/0028049).
As to claim 1, Sollner teaches a method for determining seismic sensor depths below an air/surface interface (paragraph [0033], "streamer 412 is at a depth, zr, below the free surface, which can be estimated at various locations, the estimated streamer depths"), comprising: 
accepting as input to a computer measurements (paragraph [0072], "computer system contains one or multiple central processing units ("CPUs") 1802-1805, one or more electronic memories 1808") of seismic signals made by a plurality of seismic sensors disposed at selected depths below the air/surface interface, the seismic signals resulting from actuation of a seismic energy source disposed at a selected depth with reference to the air-surface interface ("streamers 304-305 are long cables containing power and data-transmission lines to which receivers, also referred to as "sensors," are connected at regular intervals. In one type of exploration seismology, each receiver, such as the receiver represented by the shaded disk 308 in FIG. 3A, comprises a pair of seismic receivers including a geophone that detects vertical displacement within the fluid medium over time by detecting particle motion, velocities or accelerations, and a hydrophone that detects variations in pressure over time," ''The vessel 302 also tows one or more acoustic-wave sources 312 that produce pressure impulses at spatial and temporal intervals as the vessel 302 and towed streamers 304-305 move across the free surface 306," paragraph [0028]); 
defining a range of sensor depths for correlation of signals from each of the plurality of seismic sensors (paragraph [0045], "the source streamers may have approximately the same weight and the paravanes can be weighted and/or operated to control the shapes, positions and depths of the source streamers"); 
in the computer (paragraph [0072], "computer system contains one or multiple central processing units ("CPUs") 1802-1805, one or more electronic memories 1808"), extrapolating the input seismic measurements to depth ("down-going source pressure wavefields and upgoing pressure wavefields computed from the pressure and velocity wavefields can be used to compute images of the subterranean formation associated with primary reflections. The pressure and normal velocity wavefields can be used to separate the pressure wavefield into up-going and down-going pressure wavefields on the receiver end (or predefined extrapolation level)," paragraph [0024], see equations in paragraph [0060] - "In block 1608, a depth level zo greater than zr is selected, as represented by dashed lines 1710 in FIG. 17. In block 1609, the up-going pressure wavefield calculated in block 1607 is extrapolated to the depth level zo as follows"); and 
in the computer (paragraph [0072], "computer system contains one or multiple central processing units ("CPUs") 1802-1805, one or more electronic memories 1808"), determining a depth of each seismic sensor by correlating the seismic signal measurements with depth-extrapolated measurements of the seismic signal measurements (see equations in paragraph [0060] - "In block 1608, a depth level zo greater than zr is selected, as represented by dashed lines 1710 in FIG. 17. In block 1609, the up-going pressure wavefield calculated in block 1607 is extrapolated to the depth level zo as follows"). 
However, Sollner does not teach defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors; and extrapolating the input seismic measurements to each depth increment in the range.  Pan teaches defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors ("unique extrapolation depth increment DELTAz. However, for a curved sea surface, each row of the new matrices R' and R'* now corresponds to a different z(x) value. Hence, different rows are in general related to different z values. The new operators R' and R'* are no longer connected by the unique DELTAz value, but by many different DELTAz values determined by the sea level function z(x). To generate and express such new operators (multiple DELTAz values) by the original operators (single DELTAz value), a sorting operator is introduced," paragraph [0037], see equation) and extrapolating the input seismic measurements to each depth increment in the range (extrapolation depth increment DELTAz." paragraph [0037], see equation; "all R and R* operators corresponding to pre-defined DELTAz values (within a sea elevation variation range) are calculated only once for the whole survey in advance," paragraph [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for determining seismic sensor depths below an air/surface interface, comprising: accepting as input to a computer measurements of seismic signals made by a plurality of seismic sensors disposed at selected depths below the air/surface interface, the seismic signals resulting from actuation of a seismic energy source disposed at a selected depth with reference to the air-surface interface; defining a range of sensor depths for correlation of signals from each of the plurality of seismic sensors; in the computer, extrapolating the input seismic measurements to depth; and in the computer, determining a depth of each seismic sensor by correlating the seismic signal measurements with depth-extrapolated measurements of the seismic signal measurements as taught by Sollner, in combination with defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors; and extrapolating the input seismic measurements to each depth increment in the range as taught by Pan, since such combination enables taking into account changing sea levels, for example rough sea elevation variation, and allowing the increments (delta z) to change (see Pan: paragraphs [0037]-[0038]). 
As to claim 2, Sollner as modified by Pan teaches the method of claim 1 as just discussed.  However, Sollner does not teach that the range of sensor depths is defined using an initial estimate of sensor depths.  Pan teaches that the range of sensor depths is defined using an initial estimate of sensor depths (paragraph [0033], "A rough sea height estimate can be determined by making upward wavefield extrapolation for a series of different z values within a sea height variation range using Equation (1), and applying the boundary condition of pressure vanishing at air-water free surface", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Sollner as modified by Pan, in combination with the range of sensor depths being defined using an initial estimate of sensor depths as taught by Pan, since such combination enables allowance for a deeper tow which increases the weather operation window for marine surveying. 
As to claim 3, Sollner as modified by Pan teaches the method of claim 2 as just discussed.  However, Sollner does not teach that the initial estimate is derived from measurements of a depth of each sensor in a body of water.  Pan teaches that the initial estimate is derived from measurements of a depth of each sensor in a body of water (paragraph [0033], "A rough sea height estimate can be determined by making upward wavefield extrapolation for a series of different z values within a sea height variation range using Equation (1), and applying the boundary condition of pressure vanishing at air-water free surface", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 2 as taught by Sollner as modified by Pan, in combination with the initial estimate being derived from measurements of a depth of each sensor in a body of water as taught by Pan, since such combination enables mitigating the effects of frequency notches since with multiple depths, so single frequency notch acts to obscure all potential data of interest. 
As to claim 4, Sollner as modified by Pan teaches the method of claim 3 as just discussed.  However, Sollner does not teach that the measurements of depth of each sensor comprises measurement of water pressure at each sensor.  Pan teaches that the measurements of depth of each sensor comprises measurement of water pressure at each sensor (paragraph [0049], "Adding Equations (15) and (16) yields the total pressure: Po(x)=(Rd+Ru)Pr(x)=RpPr(x) (19) where, recall, Po(x)=Uo(x)+Do(x) is the total pressure at the horizontal reference plane and Pr(x) is the total pressure measured at the irregular recording surface. The one-way up-going and down-going operators Ru and Rd are described above. Rp=Ru+Rd is the two way operator which datums Pr(x) to Po(x) and takes both rough sea and irregular recording surface conditions into account. Similarly, Equation (18) yields the total vertical velocity component", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 3 as taught by Sollner as modified by Pan, in combination with the measurements of depth of each sensor comprising measurement of water pressure at each sensor as taught by Pan, since such combination enables both rough sea and irregular recording surface conditions into account. 

As to claim 7, Sollner further teaches that the extrapolating comprises delaying a measured upgoing wavefield so that the measured up-going wavefield aligns with a ghost component of a wavefield of the seismic signal measurements (paragraph [0024], "down-going source pressure wavefields and up-going pressure wavefields computed from the pressure and velocity wavefields can be used to compute images of the subterranean formation associated with primary reflections"; paragraph [0049], "sensors can also be designed to perform direct pressure measurements while suppressing lower amplitude source ghosts."). 
As to claim 8, Sollner further teaches that the delaying is performed with respect to seismic sensor depth (paragraph [0034], "These type of sound waves are called "source ghosts," which are time delayed relative to the sound waves that travel directly from the source 404 to the subterranean formation"). 
As to claim 10, Sollner further teaches that measurements of depths of each of the plurality of seismic sensors is made using measurements of water pressure (paragraph [0028], "FIG. 3A, comprises a pair of seismic receivers including a geophone that detects vertical displacement within the fluid medium over time by detecting particle motion, velocities or accelerations, and a hydrophone that detects variations in pressure over time. The streamers 304-305 and the vessel 302 include sophisticated sensing electronics and data-processing facilities that allow receiver readings to be correlated with absolute positions on the free surface"). 
As to claim 11, Sollner further teaches in the computer, determining at least one source depth using the depth-extrapolated measurements of the seismic signal measurements (paragraph [0051], “where ps=(xs,ys,zr) represents the coordinates of a pressure sensor in the source acquisition surface at the depth level zr. This wavefield may be extrapolated (i.e., redatumed) to a reference datum from which the imaging may start.”). 
As to claim 12, Sollner further teaches in the computer, determining a depth of each seismic sensor by correlating primary reflections and water layer multiple reflections (paragraph [0072], "FIG. 18 shows one illustrative example of a generalized computer system that executes an efficient method for computing images of a subterranean formation using primary and multiple reflections and therefore represents a seismic-analysis data-processing system to which the description is directed"). 
As to claim 13, Sollner further teaches in the computer, using the determined depths to deghost the measurements of seismic signals (paragraph [0070], ''when the cross-correlation function given by Equations (10) and (12) is selected, the down-going source wavefield Sdown is deghosted in a separate operation").  
As to claim 14, Sollner teaches a method for seismic surveying (paragraph [0028], "carry out a continuous series of exploration-seismology experiments and data collections"), comprising: 
towing a seismic energy source and a plurality of spaced apart seismic sensors in a body of water (paragraph [0028], "The vessel 302 also tows one or more acoustic-wave sources 312 that produce pressure impulses at spatial and temporal intervals as the vessel 302 and towed streamers 304-305 move across the free surface 306"); 
actuating the seismic energy source and detecting seismic signals at each of the plurality of seismic sensors (paragraph [0028], "streamers 304-305 are long cables containing power and data-transmission lines to which receivers, also referred to as "sensors," are connected at regular intervals. In one type of exploration seismology, each receiver, such as the receiver represented by the shaded disk 308 in FIG. 3A, comprises a pair of seismic receivers including a geophone that detects vertical displacement within the fluid medium over time by detecting particle motion, velocities or accelerations, and a hydrophone that detects variations in pressure over time"); 
communicating the detected seismic signals as input to a computer (paragraph [0072], "computer system contains one or multiple central processing units ("CPUs" 1802-1805, one or more electronic memories 1808"); 
defining a range of sensor depths for correlation of the detected seismic signals from each of the plurality of seismic sensors (paragraph [0045], "the source streamers may have approximately the same weight and the paravanes can be weighted and/or operated to control the shapes, positions and depths of the source streamers"); 
in the computer (paragraph [0072], "CPUs" 1802-1805, one or more electronic memories 1808"), extrapolating the detected seismic signals to depth ("down-going source pressure wavefields and up-going pressure wavefields computed from the pressure and velocity wavefields can be used to compute images of the subterranean formation associated with primary reflections. The pressure and normal velocity wavefields can be used to separate the pressure wavefield into up-going and down-going pressure wavefields on the receiver end (or predefined extrapolation level)," paragraph [0024], see equations in paragraph [0060] - "In block 1608, a depth level zo greater than zr is selected, as represented by dashed lines 1710 in FIG. 17. In block 1609, the up-going pressure wavefield calculated in block 1607 is extrapolated to the depth level zo as follows"); and 
in the computer (paragraph [0072], "CPUs" 1802-1805, one or more electronic memories 1808"), determining a depth of each of the plurality of seismic sensors by correlating the detected seismic signals with depth-extrapolated detected seismic signals (see equations in paragraph [0060] - "In block 1608, a depth level zo greater than zr is selected, as represented by dashed lines 1710 in FIG. 17. In block 1609, the up-going pressure wavefield calculated in block 1607 is extrapolated to the depth level zo as follows"). 
However, Sollner does not teach defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors; and extrapolating the input seismic measurements to each depth increment in the range.  Pan teaches defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors ("unique extrapolation depth increment DELTAz. However, for a curved sea surface, each row of the new matrices R' and R'* now corresponds to a different z(x) value. Hence, different rows are in general related to different z values. The new operators R' and R'* are no longer connected by the unique DELTAz value, but by many different DELTAz values determined by the sea level function z(x). To generate and express such new operators (multiple DELTAz values) by the original operators (single DELTAz value), a sorting operator is introduced," paragraph [0037], see equation) and extrapolating the input seismic measurements to each depth increment in the range (extrapolation depth increment DELTAz." paragraph [0037], see equation; "all R and R* operators corresponding to pre-defined DELTAz values (within a sea elevation variation range) are calculated only once for the whole survey in advance," paragraph [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for seismic surveying, comprising: towing a seismic energy source and a plurality of spaced apart seismic sensors in a body of water; actuating the seismic energy source and detecting seismic signals at each of the plurality of seismic sensors; communicating the detected seismic signals as input to a computer; defining a range of sensor depths for correlation of the detected seismic signals from each of the plurality of seismic sensors; in the computer, extrapolating the detected seismic signals to depth; and in the computer, determining a depth of each of the plurality of seismic sensors by correlating the detected seismic signals with depth-extrapolated detected seismic signals as taught by Sollner, in combination with defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors; and extrapolating the input seismic measurements to each depth increment in the range as taught by Pan, since such combination enables taking into account changing sea levels, for example rough sea elevation variation, and allowing the increments (delta z) to change (see Pan: paragraphs [0037]-[0038]). 
As to claim 16, Sollner further teaches that the extrapolating comprises delaying a measured upgoing wavefield so that the measured up-going wavefield aligns with a ghost component of a wavefield of the detected seismic signals (paragraph [0024], "down-going source pressure wavefields and up-going pressure wavefields computed from the pressure and velocity wavefields can be used to compute images of the subterranean formation associated with primary reflections"; paragraph [0049], "sensors can also be designed to perform direct pressure measurements while suppressing lower amplitude source ghosts; paragraph [0034], "These type of sound waves are called "source ghosts," which are time delayed relative to the sound waves that travel directly from the source 404 to the subterranean formation"). 
As to claim 17, Sollner further teaches that the delaying is performed with respect to seismic sensor depth (paragraph [0034], "These type of sound waves are called "source ghosts," which are time delayed relative to the sound waves that travel directly from the source 404 to the subterranean formation"). 
As to claim 19, Sollner as modified by Pan teaches the method of claim 14 as discussed above.  However, Sollner does not teach that the range of sensor depths is defined using an initial estimate of sensor depths.  Pan teaches that the range of sensor depths is defined using an initial estimate of sensor depths (paragraph [0033], "A rough sea height estimate can be determined by making upward wavefield extrapolation for a series of different z values within a sea height variation range using Equation (1), and applying the boundary condition of pressure vanishing at air-water free surface", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Sollner as modified by Pan, in combination with the range of sensor depths being defined using an initial estimate of sensor depths as taught by Pan, since such combination enables allowance for a deeper tow which increases the weather operation window for marine surveying. 
As to claim 20, Sollner as modified by Pan teaches the method of claim 19 as just discussed.  However, Sollner does not teach that the initial estimate is derived from measurements of a depth of each sensor in a body of water.  Pan teaches that the initial estimate is derived from measurements of a depth of each sensor in a body of water (paragraph [0033], "A rough sea height estimate can be determined by making upward wavefield extrapolation for a series of different z values within a sea height variation range using Equation (1), and applying the boundary condition of pressure vanishing at air-water free surface", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 19 as taught by Sollner as modified by Pan, in combination with the initial estimate being derived from measurements of a depth of each sensor in a body of water as taught by Pan, since such combination enables mitigating the effects of frequency notches since with multiple depths, so single frequency notch acts to obscure all potential data of interest. 
As to claim 21, Sollner as modified by Pan teaches the method of claim 20 as just discussed.  However, Sollner does not teach that the measurements of depth of each sensor comprises measurement of water pressure at each sensor.  Pan teaches that the measurements of depth of each sensor comprises measurement of water pressure at each sensor (paragraph [0049], "Adding Equations (15) and (16) yields the total pressure: Po(x)=(Rd+Ru)Pr(x)=RpPr(x) (19) where, recall, Po(x)=Uo(x)+Do(x) is the total pressure at the horizontal reference plane and Pr(x) is the total pressure measured at the irregular recording surface. The one-way up-going and down-going operators Ru and Rd are described above. Rp=Ru+Rd is the two way operator which datums Pr(x) to Po(x) and takes both rough sea and irregular recording surface conditions into account. Similarly, Equation (18) yields the total vertical velocity component", see equation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 20 as taught by Sollner as modified by Pan, in combination with the measurements of depth of each sensor comprising measurement of water pressure at each sensor as taught by Pan, since such combination enables both rough sea and irregular recording surface conditions into account. 
As to claim 23, Sollner further teaches in the computer, determining at least one source depth using the depth-extrapolated measurements of the seismic signal measurements (paragraph [0051], “where ps=(xs,ys,zr) represents the coordinates of a pressure sensor in the source acquisition surface at the depth level zr. This wavefield may be extrapolated (i.e., redatumed) to a reference datum from which the imaging may start.”). 
As to claim 24, Sollner further teaches in the computer, determining at least one source depth using the depth-extrapolated measurements of the seismic signal measurements (paragraph [0051], “where ps=(xs,ys,zr) represents the coordinates of a pressure sensor in the source acquisition surface at the depth level zr. This wavefield may be extrapolated (i.e., redatumed) to a reference datum from which the imaging may start.”). 
As to claim 25, Sollner further teaches in the computer, determining a depth of each seismic sensor by correlating primary reflections and water layer multiple reflections (paragraph [0072], "FIG. 18 shows one illustrative example of a generalized computer system that executes an efficient method for computing images of a subterranean formation using primary and multiple reflections and therefore represents a seismic-analysis data-processing system to which the description is directed"). 
As to claim 26. The method of claim 14 further comprising, in the computer, using the determined depths to deghost the detected seismic signals. 
As to claim 26, Sollner further teaches in the computer, using the determined depths to deghost the measurements of seismic signals (paragraph [0070], ''when the cross-correlation function given by Equations (10) and (12) is selected, the down-going source wavefield Sdown is deghosted in a separate operation").  

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sollner in view of Pan, and further in view of Cambois (US 2010/0135113). 
As to claim 5, Sollner as modified by Pan teaches the method of claim 3 as discussed above.  However, Sollner does not teach quality checking the measured depths using the determined depths.  Cambois teaches quality checking the measured depths using the determined depths ("foregoing quantitative measure can be used to estimate the quality of the geophone signals, which are expected to be noisier than the hydrophone signals primarily as a result of towing noise," "measure signal quality for every trace and every shot." "reflection of the data nominal fold to help predict what data quality will be after stack," "choice of design window will direct the quality analysis at a particular depth," paragraphs [0032]-[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 3 as taught by Sollner as modified by Pan, in combination with quality checking the measured depths using the determined depths as taught by Cambois, since such combination enables making sure there is not too much noise produced by the sources (see Cambois: paragraph [0035]). 
As to claim 22, Sollner as modified by Pan teaches the method of claim 20 as discussed above.  However, Sollner does not teach quality checking the measured depths using the determined depths.  Cambois teaches quality checking the measured depths using the determined depths ("foregoing quantitative measure can be used to estimate the quality of the geophone signals, which are expected to be noisier than the hydrophone signals primarily as a result of towing noise," "measure signal quality for every trace and every shot." "reflection of the data nominal fold to help predict what data quality will be after stack," "choice of design window will direct the quality analysis at a particular depth," paragraphs [0032]-[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 20 as taught by Sollner as modified by Pan, in combination with quality checking the measured depths using the determined depths as taught by Cambois, since such combination enables making sure there is not too much noise produced by the sources (see Cambois: paragraph [0035]). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sollner in view of Pan, and further in view of Kamil et al. (US 2016/0139283). 
As to claim 6, Sollner as modified by Pan teaches the method of claim 1 as discussed above.  However, Sollner does not teach that the depth increment is selected to be consistent with a digital sample interval of the input seismic signal measurements.  Kamil teaches that the depth increment is selected to be consistent with a digital sample interval of the input seismic signal measurements ("energy received may be discretized by an analog-to-digital converter that operates at a sampling rate," "a sample time spacing of approximately 4 ms would correspond to a sample "depth" spacing of about 10 meters," "for a sampling rate of one sample at about 4 ms intervals, such a trace would include about 1000 samples where latter acquired samples correspond to deeper reflection boundaries," paragraph [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Sollner as modified by Pan, in combination with the depth increment being selected to be consistent with a digital sample interval of the input seismic signal measurements as taught by Kamil, since such combination enables changing the sampling rate based on factors such as deeper reflection boundaries, and allows the sampling rate to increase or decrease accordingly (see Kamil: paragraph [0051]). 
As to claim 15, Sollner as modified by Pan teaches the method of claim 14 as discussed above.  However, Sollner does not teach that the depth increment is selected to be consistent with a digital sample interval of the detected seismic signals.  Kamil teaches that the depth increment is selected to be consistent with a digital sample interval of the detected seismic signals ("energy received may be discretized by an analog-to-digital converter that operates at a sampling rate," "a sample time spacing of approximately 4 ms would correspond to a sample "depth" spacing of about 10 meters," "for a sampling rate of one sample at about 4 ms intervals, such a trace would include about 1000 samples where latter acquired samples correspond to deeper reflection boundaries," paragraph [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Sollner as modified by Pan, in combination with the depth increment being selected to be consistent with a digital sample interval of the detected seismic signals as taught by Kamil, since such combination enables changing the sampling rate based on factors such as deeper reflection boundaries, and allows the sampling rate to increase or decrease accordingly (see Kamil: paragraph [0051]). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sollner in view of Pan, and further in view of Ozdemir et al. (US 2010/0211321). 
As to claim 9, Sollner as modified by Pan teaches the method of claim 1 as discussed above.  However, Sollner does not teach that the correlating comprises a wave equation equivalent of autocorrelation.  Ozdemir teaches that the correlating comprises a wave equation equivalent of autocorrelation ("In Eqs. 22, 23 and 24, the autocorrelation and cross correlation functions of the ghost operators may be digitally computed from the frequency-wavenumber (f-k) domain representations of the ghosting operators, which are set forth in Eqs. 6, 7 and 8 using the Fast Fourier Transform (FFT) algorithm," see paragraphs [0039]-[0042] for correlation equations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Sollner as modified by Pan, in combination with the correlating comprising a wave equation equivalent of autocorrelation as taught by Ozdemir, since such combination enables improvement to the computation of the ghost signals (see Ozdemir: paragraph [0040]). 
As to claim 18, Sollner as modified by Pan teaches the method of claim 14 as discussed above.  However, Sollner does not teach that the correlating comprises a wave equation equivalent of autocorrelation.  Ozdemir teaches that the correlating comprises a wave equation equivalent of autocorrelation ("In Eqs. 22, 23 and 24, the autocorrelation and cross correlation functions of the ghost operators may be digitally computed from the frequency-wavenumber (f-k) domain representations of the ghosting operators, which are set forth in Eqs. 6, 7 and 8 using the Fast Fourier Transform (FFT) algorithm," see paragraphs [0039]-[0042] for correlation equations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 14 as taught by Sollner as modified by Pan, in combination with the correlating comprising a wave equation equivalent of autocorrelation as taught by Ozdemir, since such combination enables improvement to the computation of the ghost signals (see Ozdemir: paragraph [0040]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645